
	

116 S2410 IS: Flood Reduction, Wildlife Habitat, and Water Quality Improvement Act of 2019
U.S. Senate
2019-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2410
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2019
			Mrs. Hyde-Smith (for herself and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Federal Water Pollution Control Act to modify the requirements for permits for dredged
			 or fill material, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Flood Reduction, Wildlife Habitat, and Water Quality Improvement Act of 2019.
 2.Permits for dredged or fill materialSection 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344) is amended— (1)in subsection (c)—
 (A)in the third sentence, by striking The Administrator and inserting the following:  (5)FindingsThe Administrator;
 (B)in the second sentence, by striking Before making such determination and inserting the following:  (4)ConsultationBefore making a determination under paragraph (1);
 (C)by striking the subsection designation and all that follows through The Administrator in the first sentence and inserting the following:  (c)Prohibition of specification of areas as disposal sites (1)In generalSubject to paragraph (2), the Administrator;
 (D)by inserting after paragraph (1) (as so designated) the following:  (2)LimitationsThe Administrator may not prohibit the specification of a defined area as a disposal site, or otherwise deny or restrict the use of a defined area as a disposal site—
 (A)if the area is or contains a project of the Secretary for flood control; (B)before an application for a permit under this section for the area has been filed; or
 (C)after a permit under this section for the area has been issued by the Secretary. (3)RequirementsA regional office of the Administrator shall—
 (A)before considering a determination under paragraph (1), obtain the approval of the Administrator; and
 (B)before publishing notice of a proposed determination under paragraph (1) for the area of a project, review, consider, and adequately refute the findings of an environmental impact statement for the project pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).; and
 (E)by adding at the end the following:  (6)Immediate withdrawal of prior determinations (A)In generalNotwithstanding any other provision of law, a determination made by the Administrator under paragraph (1) with respect to the area of a project that is or contains a project of the Secretary for flood control before the date of enactment of the Flood Reduction, Wildlife Habitat, and Water Quality Improvement Act of 2019 shall no longer apply if—
 (i)a more practicable alternative to the project has not been identified; and (ii)as a result of a delay in construction of the project, severe flooding and damage to life and property have occurred.
 (B)Judicial reviewNotwithstanding any other provision of law, an action taken by the Secretary to advance a project described in subparagraph (A) shall not be subject to judicial review.; and
 (2)in subsection (r), by striking under section 307), and all that follows through the period at the end and inserting under section 307)..  